DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 8,098,350), hereinafter “Sakai”, in view of Takatani et al. (US 7,834,834), hereinafter “Takatani”, both of record.

Regarding claim 1, Sakai discloses a display device (see Figs. 1-9) comprising:
a backlight (4) arranged to output light;
a transmissive spatial light modulator (1) arranged to receive output light from the backlight;
an input display polariser (13) arranged on an input side of the spatial light modulator;
an output display polariser (12) arranged on an output side of the spatial light modulator;
a first additional polariser (e.g., 23 upon arrangement of sequentially reversing 1 and 2, Figs. 1-3; col. 16, lines 36-52) arranged on the input side of the spatial light modulator between the input display polariser (13) and the backlight (4);
at least one first retarder (2, or additional one of 3; col. 10, lines 1-11 and col. 13, lines 44-62) arranged between the first additional polariser (23) and the input display polariser (13) (e.g., upon arrangement of sequentially reversing 1 and 2, Figs. 1-3; col. 16, lines 36-52), wherein the at least one first retarder comprises:
a first switchable liquid crystal retarder (21, or additional 31) comprising a layer of liquid crystal material (col. 6, lines 3-4);
a second additional polariser (32) arranged on the output side of the spatial light modulator; and
at least one second retarder (3) arranged between the second additional polariser (32) and the output display polariser (12, Figs. 1-3), wherein the at least one second retarder comprises:

wherein at least one of the at least one first retarder (2, or additional one of 3) and the at least one second retarder (3) further comprises at least one passive compensation retarder (e.g., 5 or 6, Figs. 5-8; col. 10, lines 1-11, col. 13, lines 44-62, and col. 16, lines 27-30; multiple view angle control liquid crystal panels 2 and 3 and multiple view angle control films 5 and 6 may be provided in the liquid crystal display, thus at least one first or second retarder 2 or 3 may comprise at least one passive compensation retarder 5 or 6 (for illustration, the arrangement upon combining Fig. 1, with panels 1 and 2 reversed, and Fig. 5)).
Sakai fails to explicitly disclose the first switchable liquid crystal retarder comprising two surface alignment layers disposed adjacent to the layer of liquid crystal material and on opposite sides thereof, each of the surface alignment layers being arranged to provide homogeneous alignment in the adjacent layer of liquid crystal material; and the second switchable liquid crystal retarder comprising two surface alignment layers disposed adjacent to the layer of liquid crystal material and on opposite sides thereof, each of the surface alignment layers being arranged to provide homogeneous alignment in the adjacent layer of liquid crystal material.
However, Takatani discloses a display device (see Figs. 1-7) comprising a switchable liquid crystal retarder (12) comprising two surface alignment layers (24 and 25) disposed adjacent to the layer of liquid crystal material and on opposite sides thereof (see Fig. 1), each of the surface alignment layers being arranged to provide homogeneous alignment in the adjacent layer of liquid crystal material (see Fig. 5 and col. 7, lines 27-38) (It is considered that the switchable liquid crystal retarder disclosed by Takatani can be applied to both first and second switchable liquid crystal retarders of Sakai.).


Regarding claim 2, Sakai discloses wherein the first switchable liquid crystal retarder and the second switchable liquid crystal retarder have retardances that are different (see Fig. 2 and col. 7, lines 43-53 and 59-67 and col. 10, lines 12-45).

Regarding claim 3, Sakai fails to explicitly disclose wherein the alignment layers of the first switchable liquid crystal retarder have pretilts having first pretilt directions with a component in a plane of the adjacent layer of liquid crystal material and the alignment layers of the second switchable liquid crystal retarder have pretilts having second pretilt directions with a component in a plane of the adjacent layer of liquid crystal material, the component of the first pretilt directions being aligned parallel or antiparallel or orthogonal to the component of the second pretilt directions.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the alignment layers of the first switchable liquid crystal retarder have pretilts having first pretilt directions with a component in a plane of the adjacent layer of liquid crystal material and the alignment layers of the second switchable liquid crystal retarder have pretilts having second pretilt directions with a component in a plane of the adjacent layer of liquid crystal material, the component of the first pretilt directions being aligned parallel or antiparallel or orthogonal to the component of the second pretilt directions, as in Takatani, into the display device of Sakai to provide a wide-viewing angle mode when no voltage is applied for power savings (Takatani, col. 7, line 39 – col. 8, line 6).

Regarding claim 4, Sakai discloses wherein the input display polariser and the first additional polariser have electric vector transmission directions that are parallel to each other (col. 6, line 62 – col. 7 line 4), and the output display polariser and the second additional 

Regarding claim 5, Sakai fails to explicitly disclose wherein the layer of liquid crystal material of the first and second switchable liquid crystal retarders each comprise a liquid crystal material with a positive dielectric anisotropy.
However, Takatani discloses wherein the layer of liquid crystal material (23) of the first and second switchable liquid crystal retarders (12) each comprise a liquid crystal material with a positive dielectric anisotropy (see Figs. 5 and 7 and cols. 7-9; the horizontally aligned liquid crystal would have positive dielectric anisotropy to operate as disclosed with voltage and no voltage applied) (It is considered that the switchable liquid crystal retarder disclosed by Takatani can be applied to both first and second switchable liquid crystal retarders of Sakai.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the layer of liquid crystal material of the first and second switchable liquid crystal retarders each comprise a liquid crystal material with a positive dielectric anisotropy, as in Takatani, into the display device of Sakai to provide a wide-viewing angle mode when no voltage is applied for power savings (Takatani, col. 7, line 39 – col. 8, line 6).

Regarding claims 6-8, Sakai fails to explicitly disclose wherein the layer of liquid crystal material of at least one of the first and second switchable liquid crystal retarders has a retardance for light of a wavelength of 550nm in a range from 500nm to 1000nm, in a range from 600nm to 850nm, and in a range from 700nm to 800nm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the layer of liquid crystal material of at least one of the first and second switchable liquid crystal retarders has a retardance for light of a wavelength of 550nm in a range from 500nm to 1000nm, in a range from 600nm to 850nm, and in a range from 700nm to 800nm, as in Takatani, into the display device of Sakai to exhibit low transmittance at wide lines of sight (Takatani, col. 13, line 30 – col. 14, line 26).

Regarding claim 20, Sakai fails to explicitly disclose wherein each alignment layer of the first switchable liquid crystal retarder has a pretilt having a pretilt direction with a component in a plane of the adjacent layer of liquid crystal material that is parallel or anti-parallel or orthogonal to an electric vector transmission direction of the input display polariser, and each alignment layer of the second switchable liquid crystal retarder has a pretilt having a pretilt direction with a component in a plane of the adjacent layer of liquid crystal material that is parallel or anti-parallel or orthogonal to an electric vector transmission direction of the output display polariser.
However, Takatani discloses wherein each alignment layer (24 and 25) of the switchable liquid crystal retarder has a pretilt having a pretilt direction with a component in a plane of the adjacent layer of liquid crystal material (23) that is parallel or anti-parallel or orthogonal to an electric vector transmission direction of the input/output display polariser (11 or 13) (see Fig. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each alignment layer of the first switchable liquid crystal retarder has a pretilt having a pretilt direction with a component in a plane of the adjacent layer of liquid crystal material that is parallel or anti-parallel or orthogonal to an electric vector transmission direction of the input display polariser, and each alignment layer of the second switchable liquid crystal retarder has a pretilt having a pretilt direction with a component in a plane of the adjacent layer of liquid crystal material that is parallel or anti-parallel or orthogonal to an electric vector transmission direction of the output display polariser, as in Takatani, into the display device of Sakai to provide a wide-viewing angle mode when no voltage is applied for power savings (Takatani, col. 7, line 39 – col. 8, line 6).

Regarding claim 22, Sakai fails to explicitly disclose wherein the first switchable liquid crystal retarder further comprises electrodes arranged to apply a voltage for controlling the layer of liquid crystal material and the second switchable liquid crystal retarder further comprises electrodes arranged to apply a voltage for controlling the layer of liquid crystal material.
However, Takatani discloses wherein the switchable liquid crystal retarder (12) further comprises electrodes (26 and 27) arranged to apply a voltage for controlling the layer of liquid crystal material (23) (col. 6, lines 36-59) (It is considered that the switchable liquid crystal retarder disclosed by Takatani can be applied to both first and second switchable liquid crystal retarders of Sakai.).


Regarding claim 23, Sakai fails to explicitly disclose a control system arranged to control the voltage applied across the electrodes of the first and second switchable liquid crystal retarders.
However, Takatani discloses a control system (col. 6, lines 36-59) arranged to control the voltage applied across the electrodes (26 and 27) of the switchable liquid crystal retarder (12) (It is considered that the switchable liquid crystal retarder disclosed by Takatani can be applied to both first and second switchable liquid crystal retarders of Sakai.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a control system arranged to control the voltage applied across the electrodes of the first and second switchable liquid crystal retarders, as in Takatani, into the display device of Sakai to control the switching of the orientation of the liquid crystal for imaging.

Regarding claim 24, Sakai and Takatani fail to explicitly disclose wherein the control system is arranged to control the voltage applied across the electrodes of the first switchable 
However, controlling the voltage to be in common with both switchable liquid crystal retarders would have been an obvious selection of applying the voltage to the display device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the control system is arranged to control the voltage applied across the electrodes of the first switchable liquid crystal retarder to be common with the voltage applied across the electrodes of the second switchable liquid crystal retarder, to apply the voltage easily and simultaneously for effective switching of both retarders.

Regarding claim 25, Sakai discloses wherein the layer of liquid crystal material of the first and second switchable liquid crystal retarders each comprise a different liquid crystal material (see Fig. 2 and col. 7, lines 43-53 and 59-67 and col. 10, lines 12-45).

Regarding claim 26, Sakai discloses wherein the backlight provides a luminance at polar angles to a normal to the spatial light modulator greater than 45 degrees that is at most 33% of a luminance along the normal to the spatial light modulator (col. 5, lines 41-52 and col. 6, lines 3-61).

Regarding claim 27, Sakai discloses wherein the backlight provides a luminance at polar angles to a normal to the spatial light modulator greater than 45 degrees that is at most 20% of a luminance along the normal to the spatial light modulator (col. 5, lines 41-52 and col. 6, lines 3-61).

Claims 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 8,098,350) in view of Takatani et al. (US 7,834,834), as applied to claim 1 above, and further in view of Jeon et al. (US 7,227,602), hereinafter “Jeon”, of record.

Regarding claim 13, Sakai and Takatani fail to explicitly disclose wherein the at least one passive compensation retarder of the at least one of the at least one first retarder and the at least one second retarder comprises a pair of passive compensation retarders which have optical axes in a plane of the pair of passive compensation retarders that are crossed.
However, Jeon discloses a display device (see Figs. 1, 15-18, 23 and 24), wherein the at least one passive compensation retarder of the at least one of the at least one first retarder and the at least one second retarder comprises a pair of passive compensation retarders (11 and 13) which have optical axes (12 and 14) in a plane of the pair of passive compensation retarders that are crossed (see Figs. 15-18, 23 and 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least one passive compensation retarder of the at least one of the at least one first retarder and the at least one second retarder comprises a pair of passive compensation retarders which have optical axes in a plane of the pair of passive compensation retarders that are crossed, as in Jeon, into the display device of Sakai and Takatani to improve a wide viewing angle characteristic (Jeon, col. 2, lines 62-67).

Regarding claim 14, Sakai and Takatani fail to explicitly disclose wherein each passive compensation retarder of the pair of passive compensation retarders of the at least one of the at 
However, Jeon discloses wherein each passive compensation retarder of the pair of passive compensation retarders (11 and 13) of the at least one of the at least one first retarder and the at least one second retarder has a retardance for light of a wavelength of 550nm in a range from 300nm to 800nm (col. 11, lines 58-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each passive compensation retarder of the pair of passive compensation retarders of the at least one of the at least one first retarder and the at least one second retarder has a retardance for light of a wavelength of 550nm in a range from 300nm to 800nm, as in Jeon, into the display device of Sakai and Takatani to improve a wide viewing angle characteristic (Jeon, col. 2, lines 62-67).

Regarding claim 15, Sakai and Takatani fail to explicitly disclose wherein each passive compensation retarder of the pair of passive compensation retarders has a retardance for light of a wavelength of 550nm in a range from 350nm to 650nm.
However, Jeon discloses wherein each passive compensation retarder of the pair of passive compensation retarders (11 and 13) has a retardance for light of a wavelength of 550nm in a range from 350nm to 650nm (col. 11, lines 58-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each passive compensation retarder of the pair of passive compensation retarders has a retardance for light of a wavelength of 550nm in 

Regarding claim 16, Sakai and Takatani fail to explicitly disclose wherein each passive compensation retarder of the pair of passive compensation retarders has a retardance for light of a wavelength of 550nm in a range from 450nm to 550nm.
However, Jeon discloses wherein each passive compensation retarder of the pair of passive compensation retarders (11 and 13) has a retardance for light of a wavelength of 550nm in a range from 450nm to 550nm (col. 11, lines 58-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each passive compensation retarder of the pair of passive compensation retarders has a retardance for light of a wavelength of 550nm in a range from 450nm to 550nm, as in Jeon, into the display device of Sakai and Takatani to improve a wide viewing angle characteristic (Jeon, col. 2, lines 62-67).

Regarding claim 17, Sakai and Takatani fail to explicitly disclose wherein each of the at least one first retarder and the at least one second retarder further comprises at least one further passive compensation retarder.
However, Jeon discloses a display device (see Figs. 1, 4-9 and 15-26), wherein each of the at least one first retarder and the at least one second retarder further comprises at least one further passive compensation retarder (11-16) (It is considered that any of the multiple retardation plates in the display device disclosed by Jeon can be applied to both first and second 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of the at least one first retarder and the at least one second retarder further comprises at least one further passive compensation retarder, as in Jeon, into the display device of Sakai and Takatani to improve a wide viewing angle characteristic (Jeon, col. 2, lines 62-67).

Regarding claim 18, Sakai and Takatani fail to explicitly disclose wherein the at least one passive compensation retarder and the at least one further passive compensation retarder have retardances that are different.
However, Jeon discloses wherein the at least one passive compensation retarder and the at least one further passive compensation retarder (11-16) have retardances that are different (col. 11, lines 54-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the at least one passive compensation retarder and the at least one further passive compensation retarder have retardances that are different, as in Jeon, into the display device of Sakai and Takatani to improve a wide viewing angle characteristic (Jeon, col. 2, lines 62-67).

Regarding claim 21, Sakai fails to explicitly disclose wherein a retardance of the at least one passive compensation retarder of the at least one of the at least one first retarder and the at 
However, Takatani discloses wherein a retardance of the respective switchable liquid crystal retarder is 500nm (col. 13, line 67 – col. 14, line 4), and Jeon discloses wherein a retardance of the at least one passive compensation retarder (-A-plate 12, Figs. 4-9) of the at least one of the at least one first retarder and the at least one second retarder is 500nm (col. 11, lines 58-62), thus equal and opposite.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a retardance of the at least one passive compensation retarder of the at least one of the at least one first retarder and the at least one second retarder is equal and opposite to a retardance of the respective switchable liquid crystal retarder, as in Takatani and Jeon, into the display device of Sakai to cancel out the respective birefringence for brightness enhancement.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 8,098,350) in view of Takatani et al. (US 7,834,834), as applied to claim 1 above, and further in view of Robinson et al. (US 9,519,153), hereinafter “Robinson”, of record.

Regarding claim 28, Sakai and Takatani fail to explicitly disclose wherein the backlight comprises:  an array of light sources; a directional waveguide comprising:  an input end extending in a lateral direction along a side of the directional waveguide, the light sources being disposed along the input end and arranged to input input light into the waveguide; and opposed first and second guide surfaces extending across the directional waveguide from the input end for 
However, Robinson discloses a backlight (see Figs. 1-10) comprising:
an array of light sources (155, Fig. 1A);
a directional waveguide (e.g., 110, Fig. 1) comprising:
an input end (e.g., end by 155, Fig. 1A) extending in a lateral direction along a side of the directional waveguide, the light sources being disposed along the input end and arranged to input input light into the waveguide (see Figs. 1-10); and
opposed first and second guide surfaces (e.g., upper and lower surfaces in Fig. 1B) extending across the directional waveguide from the input end for guiding light input at the input end along the waveguide, the waveguide being arranged to deflect input light guided through the directional waveguide to exit through the first guide surface (see Figs. 1-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the backlight comprises:  an array of light sources; a directional waveguide comprising:  an input end extending in a lateral direction along a side of the directional waveguide, the light sources being disposed along the input end and arranged to input input light into the waveguide; and opposed first and second guide surfaces extending across the directional waveguide from the input end for guiding light input at the input end along the waveguide, the waveguide being arranged to deflect input light guided through the directional waveguide to exit through the first guide surface, as in Robinson, into the display device of Sakai and Takatani to propagate light through the waveguide and to the display device.

claim 29, Sakai and Takatani fail to explicitly disclose wherein the backlight further comprises a light turning film and the directional waveguide is a collimating waveguide.
However, Robinson discloses wherein the backlight further comprises a light turning film (130-330, Figs. 1-3) and the directional waveguide (110) is a collimating waveguide (col. 10, lines 48-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the backlight further comprises a light turning film and the directional waveguide is a collimating waveguide, as in Robinson, into the display device of Sakai and Takatani to effectively focus and direct light for high efficiency.

Regarding claim 30, Sakai and Takatani fail to explicitly disclose wherein the collimating waveguide comprises (i) a plurality of elongate lenticular elements; and (ii) a plurality of inclined light extraction features, wherein the plurality of elongate lenticular elements and the plurality of inclined light extraction features are arranged to deflect input light guided through the directional waveguide to exit through the first guide surface.
However, Robinson discloses wherein the collimating waveguide (e.g., 410, Fig. 4) comprises
(i) a plurality of elongate lenticular elements (col. 12, lines 14-25); and
(ii) a plurality of inclined light extraction features (430),
wherein the plurality of elongate lenticular elements and the plurality of inclined light extraction features are oriented to deflect input light guided through the directional waveguide to exit through the first guide surface (see Fig. 4 and col. 11, line 55 – col. 12, line 25).
.

Response to Arguments
Applicant’s arguments filed January 12, 2022 have been fully considered but they are not persuasive.  Applicant has argued that Sakai teaches in the Second Embodiment shown in Fig. 5, and similarly in the Third Embodiment shown in Fig. 7, that the view angle control films 5 or 6 replace the view angle control panel 2 of the First Embodiment (col. 11, lines 3-6), and thus Sakai fails to disclose a view angle control element including both a layer of liquid crystal material and a passive retarder.
However, Sakai additionally explicitly teaches in the First Embodiment of Figs. 1-4 that although two view angle control liquid crystal panels (2 and 3) are provided, three or more view angle control liquid crystal panels may be provided (col. 10, lines 1-11).  Sakai further additionally and explicitly teaches in the Second Embodiment of Figs. 5-6 that although one view angle control liquid crystal panel (3) and one view angle control film (5) are provided, three or more view angle control liquid crystal panels or view angle control films may be provided (col. 13, lines 44-49).  Thus, Sakai discloses at least the features of a first switchable liquid 
Therefore, the previous ground of rejection under 35 U.S.C. 103 over Sakai in view of Takatani has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896